On this appeal from an order of Garfield Heights Municipal Judge Deborah Nicastro unsealing the criminal record of Robert Taylor, I concur but write separately to explain that, contained in the record is a court-generated card containing the following information in the judge's handwriting, under the caption "PROCEEDINGS":
  19273 Stafford MAH 44137 [Taylor's address] 3-22-00 Motion for expungement granted Clerk to prepare entry. [judge's initials]
The pre-printed "Order Expunging Record," however, was not filled in by the Clerk (presumably Clerk of Courts) until May 4, 2000, thereafter signed by both the judge and the Maple Heights Prosecutor and then journalized May 18, 2000. Had the form been completed, signed and journalized on March 22, 2000, the amendment effective March 23, 2000, would not have prevented the sealing of Taylor's record.